 

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

UNITED STATES DISTRICT COURT

 

 

for the
istri ‘fornia 4 GhESI te »
Eastern District of California EAsTEnit iat, Ble BIO" coun
UNITED STATES OF AMERICA, eee . CALIPOR Ni,
vy. }
Case No. —1:20-CR-00049 NONE SKO
VINCENT CAMPOS )
Defendant
APPEARANCE AND COMPLIANCE BOND
Defendant’s Agreement

I, VINCENT CAMPOS (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( ¥ ) to appear for court proceedings;
( ¥ ) if convicted, to surrender to serve a sentence that the court may impose; or
( [v ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

; Type of Bond
(17 ) CG) This is a personal recognizance bond.
(fT ) (2) This is an unsecured bond of $ , with net worth of: $
(I ) G) Thisisasecured bond of $ 25,000.00 , secured by:
( )a$ , in cash deposited with the court.

$8,000.00 posted by Erica Campos;
$12,000.00 posted by Graviela Ceballos;
$5,000.00 posted by Erica Ceballos

Iv 25,000.00

( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of

ownership and value):

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(T ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety).

 

 

 

 
 

2O0- C@-47 MONE Sko
/ " It HS 2 7 . lUicA VY Vinttet lin yor Page 2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth, 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. J, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: ) / OS] 2.CD : hap a

Defendant's signature

4 Enea Celaallos ya Co

Surety/property owner — printed name Surety/property owner — signature and date

areal a Jee AA
Surety/property ewner — printed name

Surety/property oer. signature and date
4 Eri con Comes

Surety/property owner — printed nanie

 

————— owner — sighature and date

| CLERK bea
Date: 2/2 4 DY G2¢) Saf

vee ure of Clerk or Depkty Clerk

Approved.

pae:_ abr :

 

 

Judge's signature

 
